 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Technologies CorporationandIndustrial Air-craft Lodge 1746,Aeronautical Industrial Dis-trictNo. 91,International Association of Ma-chinistsandAerospaceWorkers,AFL-CIO.Cases 39-CA-789 and 39-CA-95628 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30March 1984 Administrative Law JudgeHarold B.Lawrence issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the General Counsel filed cross-excep-tions and a supporting brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions'only to the extent consistent with thisDecision and Order.The consolidated complaint alleges, inter alia,that the Respondent violated Section 8(a)(1) and(5) by refusing to supply certain requested informa-tion to the Union,Section 8(a)(1) and(3) by twicesuspending an employee,and Section 8(a)(1) by in-structing its employees to remove buttons protest-ing an employee suspension.In its answer, the Re-spondent raised as an affirmative defense that thecomplaint allegations should be deferred to the ex-isting contractual grievance-arbitration procedures.Deferralwas not directed,2and the underlyinghearing before the judge was held.Before the judge's decision issued,the Board ex-tended its deferral policies inUnited TechnologiesCorp.,268 NLRB 557(1984). Shortly after issuanceofUnited Technologies,the Respondent forwarded aletter to the judge, requesting application of thatBoard decision to the instant case. Cognizant ofthis recent change in prevailing Board policies ondeferral,the judge requested that the parties briefthe effect of this policy change on the deferralissues raised by the instant case. In response to thejudge's request,theRespondent argued for com-plete deferral of the case, while the General Coun-sel urged limiting deferral to only the 8(a)(1) and'In the absence of exceptions, we adopt the judge's findings that theRespondent's treatmentof employee Ruby Graham did not constituteharassmentviolative of Sec 8(a)(1) and (3) of the Act In doing so, wedo not pass on whether these allegations should have been deferred tothe parties' contractual grievance procedure in existence Our affirmanceof these findings does not imply that we agree with the judge's analysisof the deferralissue on this matter2The employee suspensionallegationsadmittedly were deferred initial-lyLater, deferral was rescinded to include these allegations in the samecomplaint, pleading the protest buttonsallegation asan unfair labor prac-tice(3) allegations involving, inter alia, the protest but-tons and the employee suspensions.As set forth in his decision, the judge determinedthat the Respondent had abandoned its deferral de-fense by not asserting this defense in oral argumentat trial and in its first posthearing brief to thejudge. The judge also indicated that, had the Re-spondent not waived this defense, he still wouldnot consider deferral appropriate for any portion ofthis case. The judge then passed on all allegationsof the complaint.Contrary to the judge, we find that the Respond-ent properly raised its deferral defense at an appro-priate stage in the case and preserved its positionfor deferral throughout the proceedings. Unlike theemployers inCuttenSupermarket,3Conval-Ohio,Inc.,4andAsbestosWorkers Local 22 (Rosendahl,Inc.),5who unsuccessfully requested deferral forthe first time in a posthearing brief to the judge orwith the exceptions to the Board, the Respondentaffirmatively pled deferral in its answer and re-newed its arguments for deferral in its supplemen-talbrief to the judge.We also observe that therecord itself contains evidence sufficient to deter-minethe appropriateness of deferral in this caseand that the Respondent's pursuit of its defense tothe judge may have been tempered by the Board'sthen prevailing deferral policies.We further notethat the General Counsel does not oppose deferralonallissues.The General Counsel only opposesdeferral of the 8(a)(5) allegations.With regard to the particular allegations ofunfair labor practices in this case, we find that thejudge misapplied the principles ofUnited Technol-ogiesand erroneously refused to defer the8(a)(1)and (3) allegations involving the two employee sus-pensions and the protest buttons. Prior toUnitedTechnologies,the Board developed a kind of check-listof unfair labor practices for possible deferral ifcertain other criteria also were satisfied. As seen bythe chronology contained inUnited Technologies,the kind of unfair labor practices qualifying as can-didates for deferral has fluctuated over the yearssinceCollyer InsulatedWire,192 NLRB 837 (1971).InNational Radio,198NLRB 527 (1972), theBoard extended its deferral policy to cases involv-ing 8(a)(3) allegations.But, inGeneral AmericanTransportation, 228NLRB 808 (1977), the Boarddecided to decline to defer cases alleging violationsof Section 8(a)(1) and (3). Now, withUnited Tech-nologies,which overruledGeneral American Trans-portation,allegations involving Section 8(a)(1) and3 220 NLRB 507, 509 (1975)4 202 NLRB 85 (1973)5 212 NLRB 913 (1974)274 NLRB No. 72 UNITED TECHNOLOGIES CORP(3) again are possible candidates for deferral if theother established deferral criteria are met.In the present case, the 8(a)(1) and (3) allegationsconcerning the employee suspensions and the pro-test buttons satisfactorily meet the established de-ferral criteria and are eminently well suited for de-ferral.We point out that the Respondent and theUnionwere parties to a collective-bargainingagreement which contained provisions identical tothose contractual provisions drawn into question inUnited Technologies.6In this regard, we note thatthe contract between the Respondent and theUnion at article VII' establishes the same multistepgrievance procedure with final and binding arbitra-tion as found in the earlier reported decision. Arti-cle IV,8 like that found in the reported decision,provides for the resolution of disputes involving al-leged discrimination under the Act. The Board ma-jority inUnited Technologiesinterpreted a contractprovision identical to this article IV as encompass-ing a threat and coercion allegedly violative ofSection 8(a)(1).9The 8(a)(1) and (3) allegations pertinent hereconcern twoseparate suspensionsof Union Stew-ard Lucille St. Marie, who was purportedly disci-plined for conduct arising out of the performanceof her steward functions.10 The remaining 8(a)(1)allegation involves instructions from supervisors tovarious employees to remove the buttons theywore in protest of St. Marie's second suspension,referred to above.We find that these allegationsare encompassed by the discrimination language ofarticle IV of the parties' contract and, thus, amena-ble to the applicable grievance mechanisms. More-6This reported decision involves operations of the Respondent not in-volved herein7Art VII, sec1, states in pertinent partIn the event that a differencearises betweenthe company,the union,or any employee concerningthe interpretation,application or com-pliance with the provisions of this agreement,an earnesteffortwillbe made to resolve such difference in accordance with the followingprocedure which must be followedArt VII, sec3(a), statesin relevant part[T]he followinggrievances,if not settled at WrittenStep4 of Sec-tion 1 of this Article, shall be submittedto arbitrationupon the re-quest of either party hereto filed in accordancewiththe provisionsof this Article IA grievancealleging violationof Article IVArt VII, sec 3(d), states[T]he decision of the arbitratorshall be supportedby substantial evi-dence on the record asa whole and shall be finaland conclusive andbinding upon all employees,the company and the union8Art IV states in pertinent partThe companyand the unionrecognize that employees covered bythis agreement may not be discriminated against inviolation of theprovisions of the LaborManagementRelations Act, 1947, as amend-ed, Title VII of the Civil Rights Act of 1964, as amended, the AgeDiscrimination in EmploymentAct of 1967,as amended,and theVocational Rehabilitation Act of 1973'AccordPostal Service,270 NLRB 979 (1984)10The firstsuspensionof Union Steward St Marie resulted from hercommentsduring the processing of an employee grievance Her secondsuspension arose from her questioning a foremanabout a jobassignmentmade to another employee505over, the Respondent has expressed its willingnessto arbitrate these matters and impliedly has waivedany timeliness provisions of the applicable griev-ance-arbitration procedures.Accordingly, consist-entwithUnited Technologies,we shall order thatthese 8(a)(1) and (3) allegations be deferred to theparties'grievance-arbitration procedure and thatthe related portions of the consolidated complaintbe dismissed. As inUnited Technologies,we shallretain jurisdiction for the purpose of entertaining amotion for further consideration upon a showingthat either (1) the disputes have not been resolvedin the grievance procedure or submitted to arbitra-tion, or (2) the grievance or arbitration procedureshave not been fair and regular or have reached aresult which is repugnant to the Act.We, however, conclude that the 8(a)(5) allega-tions are not properly deferrable.United Technol-ogies Corp.,supra, in broadening the scope of defer-ral,did not vary the law concerning8(a)(5) allega-tions involving an employer's refusal to furnish in-formation requested by an exclusive collective-bar-gaining representative. SeeGeneral Dynamics Corp.,268NLRB 1432 (1984), andGeneralDynamicsCorp.,270 NLRB 839 (1984). The Board recentlyindicated that it is unwilling to institute a "two-tiered arbitration process" whereby a request forinformation relevant to a grievance and then theunderlying grievance itself is submitted to the par-ties' grievance-arbitration mechanisms.General Dy-namics Corp.,268 NLRB at fn. 2. We observe thatthe Union's separate information requests were forthe purpose of pursuing pending or future employ-ee grievances. Thus, under current Board princi-ples, the 8(a)(5) allegations involving the refusal tosupply requested information are not appropriatelydeferrable.We next turn to the judge's findings relating tothe 8(a)(5) allegations. The Union requested certaininformation from the Respondent which the Unionclaimed was relevant to the processing of griev-ances filed separately on behalf of unit employeesDeborah Belesano, Joseph Cotnoir, Ruby Graham,and Michael Lovely. The Respondent refused tosupply the requested information. The judge foundviolations relating to the Respondent's refusal tocomply with the Belesano, Cotnoir, and Grahamrequests.He found no violation relating to theLovely request. As more fully explained below, weaffirm only his findings relating to the Belesanoand Cotnoir requests. We find no violation regard-ing the Graham request, and we shall remand theLovely request for further findings and conclusionsof law by the judge in light of the rationale dis-cussed below. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is well established that an employer has an ob-ligation to supply requested information which isreasonably necessary to the exclusive collective-bargaining representative's responsibilities.NLRBv.Acme Industrial Co.,385 U.S. 432 (1967);NLRBv.TruittMfg. Co.,351 U.S. 149 (1956). Included insuch responsibilities is the processing and evaluat-ing of employee grievances. The Board has heldthat an employer is obligated to furnish informationrequested for the purpose of handling grievances.United-CarrTennessee,202NLRB 729 (1973);Safeway Stores,236 NLRB 1126 (1978)'. An actualgrievance need not be pending at the time of theinformation request, nor must the information re-quested clearly dispose of the grievance.OhioPower Co.,216 NLRB 987, 991 (1975);Los AngelesChapter, SheetMetal Contractors,246 NLRB 886,888 (1979). The standard for the union's entitlementto the information requested is a liberal, discovery-type test as to whether the information bears uponthe union's determination to file a grievance or ishelpful in evaluating the merits of the grievanceand the propriety of pursuing the grievance to arbi-tration,Los Angeles Chapter, Sheet Metal Contrac-tors,supra.In agreement with the judge, we find that theBelesanoandCotnoirinformation requests were rea-sonably necessary to the Union's collective-bar-gaining functions, i.e., processing Belesano's andCotnoir's grievances. Employee Belesano had filedtwo grievances. One protested the Respondent'spromotional and transfer policies as being discri-minatorily applied and the other alleged misrepre-sentations by the Respondent in connection withthe first grievance. The Union requested a copy ofan employee record to ascertain whether a promo-tion had been offered in disregard of contractualpromotional criteria. Employee Cotnoir had filed agrievance disputing the accuracy of his recent sug-gestion award. The Union requested various pro-duction records to ascertain the accuracy of Cot-noir's award.For the Belesano and Cotnoir requests, the Re-spondent has not disputed their relevance to thepending grievances in question.11 Rather, the Re-spondent has defended its refusals in these matterson the basis that the grievances of Belesano andCotnoir were not arbitrable under the applicablecontract, citingOtis Elevator Co.,269 NLRB 891(1984), in support.IIBecause the Union's requests for information concerning the Bele-sano and Cotnoir grievances were submitted at the second step of thegrievance procedure, the Union's right to this information was not con-tractuallywaived unlike the information concerning the Graham griev-ance discussed laterThe Respondent's arbitrability defense is withoutmerit, and its reliance onOtisElevatorismis-placed.12 The Board consistently has rejected simi-lar arbitrability arguments.United-Carr Tennessee,supra;Worcester Polytechnic Institute,213NLRB306 (1974);Safeway Stores,supra;PPG Industries,255 NLRB 296 (1981). The Board's reasoning inthis area is best expressed as follows:It is the teaching ofUnited-Carr TennesseeandWorcester Polytechnicthat, before a union is putto the effort of arbitrating even the question ofarbitrability, it has a statutory right to poten-tially relevant information necessary to allowit to decide if the underlying grievances havemerit and whether they should be pursued atall.[Safeway Stores,236 NLRB 1126 at fn. 1.]Requiring the information to be supplied when theemployer contends the underlying grievance is notarbitrable does not place the employer at a disad-vantage. The employer need not recede from itscontract interpretation nor is it bound to any par-ticular construction of the contractual provisions atissuewhen it must furnish the requested informa-tion for a grievance which may not be arbitrable.United-Carr Tennessee,supra at 731. Accordingly,the Union was entitled to the information it soughtconcerning the Belesano and Cotnoir grievances.In disagreement with the judge, we find that theGrahaminformation request was not related to anyof the four grievances concerning Graham pendingwhen the request was submitted. On 7 July 1981employee Graham filed four separate grievancesclaiming various kinds of mistreatment from Super-visorRobbins.These grievances addressed veryspecific incidents of harassment by Robbins. TheUnion requested several times, the last occasionbeing in August 1981, a letter written by Graham'simmediate supervisor, Larry Majors, to his superi-or,SupervisorRobbins.The letter describedMajors' assessment of Graham's attitude and per-formance and Majors' version of an incident whichgave rise to a disciplinary warning issued toGraham by Robbins 6 July 1981.13 It is undisputedthatnone of the four pending grievances ofGraham contained any reference to her 6 July 1981disciplinarywarning. It is further undisputed that12 InOtisElevator,the Board (Member Dennis concurring) recentlyheld that an employer lawfully refused to bargain with a union over itsdecision to consolidate and transfer its research and development func-tions from one facility to another In view of this holding, the Board con-cluded that the employer was not obligated to provide certain informa-tion requested by the union for the purpose of the union's bargainingover the employer's relocation decisionWith the need for the informa-tion gone, the employer was not required to furnish the data13Majors' letter was submitted by the Respondent as a record exhibit,provided to the parties at the hearing UNITED TECHNOLOGIES CORPthe actual grievance on Graham's 6 July warningwas filed 10 December 1981, 5 months after thewarning was issued to her. As found by the judge,the Union's stated purpose for seeking access to theMajors' letter was to prepare for the filing of afuture grievance relating to the warning itself andnot because it had some bearing on any of Gra-ham'spendinggrievances.14 In these circum-stances,we are unable to see the relevance ofMajors' letter to the pending grievances.The judge correctly observed that generally aunion has a right to information in connection withthe preparation of a future grievance and thatMajors' letter was arguably relevant to Graham'sgrievance filed 10 December 1981. However, thejudge failed to consider whether the Union's rightto the information had previously been waived bythe Union. Upon our examination of the record, wefind the Union's right to this letter at this step ofthe grievance procedure was waived.A union may contractually relinquish a statutorybargaining right if the relinquishment is expressedinclear and unmistakable terms.Timken RollerBearing Co.,138NLRB 15, 16 (1962). InC & PTelephone Co. v. NLRB,687 F.2d 633, 636 (2d Cir.1982),enfg.259NLRB 225 (1981), the courtstated:[N]ational labor policy disfavors waivers ofstatutory rights by unions and thus a union'sintention to waive a right must be clear beforea claimof waiver can succeed. Waivers canoccur in any of three ways: by express provi-sion in the collective bargaining agreement, bythe conduct of the parties (including past prac-tices,bargaining history, and action or inac-tion), or by a combination of the two. The lan-guage of a collective bargaining agreementwill effectuate a waiver only if it is "clear andunmistakable" in waiving the statutory right.[Citation omitted.]The mere existence of a grievance procedure isnot sufficient to constitute a waiver of a union'sstatutory right to request information from the em-ployer.Timken Roller Bearing Co.,supra;HekmanFurniture Co,101NLRB 631, 632 (1952).With these principles in mind, we have examinedarticleVII, section 1, written step 215 of the col-14No exceptions to this finding were filedisArt VII, sec i, written step 2 provides,in pertinent partThe company will produce at this step of the grievance procedure atitsown cost the records it considers pertinent and necessary to theresolution of the grievance If the senior steward considers other rel-evant records to be necessary to the resolution of the grievance, thecompany will produce such additional records, without cost, if itdoes not impose an unreasonable burden on the company to obtainsuch recordsWhere thesenior steward'srequest for additionalrecords does impose an unreasonable burden on the company, the507lective-bargaining agreement between the Respond-ent and the Union and Letter X, 16 which is a letterof understanding supplementing their agreementWe construe this provision and document as consti-tuting a clear and unmistakable waiver on the partof the Union for information in anticipation offiling an employee grievance.ArticleVII, section 1, written step 2 providesfor the information to be submitted to the Unionwhich the Respondent considers pertinent and nec-essary to resolution of the grievance and other in-formation which the Union requests for the samepurpose. Letter X embodies an agreement wherebyin exchange for certain records and documents atcertain specified times without prior advance re-quests submitted, the Union will forgo other re-quests for information from the Respondent. Inparticular, paragraph 3 of Letter X shows that theUnion relinquished a right to all informationexcept: theitemsenumerated in Letter X itself inparagraphs I and 2; the items referred to by thecontract itself (e.g., art. VII, sec. 1, written step 2);and those items concerningpensionsor insurancenecessary to bargaining for future collective-bar-gaining agreements.The request for Majors' letter does not fit anyexceptions to the Union's waiver of information.The request for Majors' letter was for informationin anticipation of filing a later grievance concern-ingGraham's warning.Written communicationsbetween supervisors are not covered by the itemsenumerated in Letter X, paragraphs 1 and 2. Thesubjectmatter of Majors' letter does not concernpensions or insurance necessary for bargaining pur-poses. In light of the above, we find that the Unionwaived its right to the Graham information.We also must reverse the judge's findings withrespect to theLovelyinformation request.TheUnion filed a grievance protesting the suspensionunion agrees to reimburse the company for the actual costs incurredby the company in locating and procuring such additional records Ifthe union wishes to be provided with photocopies of records so pro-duced, it will pay to the company the actual costs of reproduction16Letter X is an agreement between the Union and the Respondenteffective 28 November 1977 In par (1) of the letter, the Respondent hasagreed to furnish the Union with the name, clock numbers, and home ad-dresses of unit employees in January of each year and the home addressesof nonunit employees who are transferred to unit positions on a monthlybasisIn par (2) of the letter, the Respondent has agreed to furnishmonthly copies of the following records "employee service," "put-on,""change of status," "termination," "employee performance," "perform-ance appraisals," and "physical demands " Par (3) provides(3) In consideration of the above, it is understood and agreed that,except as otherwise provided for in the aforesaid agreement, theUnion shall not request nor receive during the life of that said agree-ment any other information, data,or listings related to the wages,hours or working conditions of employees covered by this agree-mentThis waiver, however, shall not affect any right the Unionmay have with respect to information concerning pensions or insur-ance necessary to bargaining for agreements in the future 508DECISIONSOF NATIONALLABOR RELATIONS BOARDand subsequent discharge of employee Lovely. TheUnion requested various records, including supervi-sor audit reports, audit departmental procedures,and investigation reports. The Respondent has re-fused to supply the requested data. One of its rea-sons for its refusal is that the Respondent claimsthat these materials do not exist.At thehearing the parties disputed the existenceof these materials,and conflicting evidence in sup-port of their respective positions was submitted.Without ruling as to whether any of these materialsactually existed,the judge found that none had tobe produced in any event because they did not per-tain to the issues of the Lovely grievances whichhad been narrowed by the Union'sdefense inbehalf of Lovely.The judge observed that the materials requestedby the Union pertained to Lovely's guilt. TheUnion'sposition regarding Lovely was that im-proper supervision had fostered his alleged miscon-duct and the need for severe punishment. Thejudge found that, in view of the Union's position,Lovely'sguilt was not at issue.The judgethen rea-soned that,because the request did not relate to anissue in the grievance procedure,the Respondentcould refuse to supply the data otherwise relevant.According to the judge,the Union's defenses to beargued for these grievances narrowed the scope ofits entitlement to this information.We find the judge erred and misconstrued theapplicable Board standards on relevancy.As previ-ously discussed herein,the test for relevancy iswhether the information assists in evaluating themerits of the grievance and the propriety of pursu-ing the grievance to arbitration.The Union's de-fenses on behalf of the grievant do not constitute awaiver of the right to information. Regardless of itsdefenses,the Union is still permitted to ascertain ifthe disciplinary action complied with the applicablecontractual standards.Information is not renderedirrelevantby theparticular defenses pursued at thegrievance-arbitration proceedings.Conrock Co.,263NLRB 1293 (1982).Accordingly,we shall remand to the judge thatportion of the case regarding the Lovely informa-tion request for findings of fact pertaining to theexistenceof theinformation requested,makingcredibility resolutionswhere necessary,and forconclusions of law in light of the Board principlesreiteratedherein,addressing any applicable de-fenseswhich timely and properly were raised bythe Respondent.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusions of Law3 and 4 of the judge's decision."3By refusing to furnish an employee recordsection of Robert Jones' personnel record in con-nectionwith the grievances of Deborah Belesanoand certain production records, time studies, andother data requested in connection with the griev-ance of Joseph Cotnoir, the Respondent has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act."4.TheGeneral Counsel has failed to prove thatthe Respondent unlawfully refused to furnish therequested SupervisorMajors' letter in connectionwith the grievances of Ruby Graham."THE REMEDYHaving found that the Respondent has violatedSection 8(a)(1) and(5) of the Act, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.The Respondent is directed forthwith to turnover to the Union the information requested inconnection with the grievances of Deborah Bele-sano and Joseph Cotnoir.ORDERThe- National Labor Relations Board orders thatthe Respondent,United Technologies Corporation,Hartford, Connecticut,itsofficers,agents, succes-sors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Industrial AircraftLodge 1746, Aeronautical Industrial District No.91,InternationalAssociation ofMachinists andAerospaceWorkers,AFL-CIOas the exclusivebargaining representative of the employees in thefollowing bargaining unit by refusing to furnish itwith information that it requests which is relevantand reasonably necessary to the processing of em-ployee grievances:All production and maintenance employees ofthe United Technologies Corporation,Pratt &Whitney Aircraft Group(Commercial Prod-uctsDivision and Manufacturing Division) attheir facilities in and around East Hartford,Connecticut(including the DE Lab,theWill-goos Lab, and facilities located at Manchester,Rocky Hill, and Bradley Field), and PowerSystemsDivision at its facility located atSouth Windsor,Connecticut,including inspec-tors, crib attendants,material handlers,factoryclerksandworking leaders,but excludingtimekeepers, engineering and technical em-ployees,laboratorytechnicians,foremen'sclerks, salariedofficeand clerical employees, UNITED TECHNOLOGIES CORPmedical department employees, first-aid em-ployees,plantprotection employees, execu-tives,plant superintendents, division superin-tendents, general foremen, foremen, assistantforemen, group supervisors, watch engineers,and all other supervisory employees with au-thority to hire, promote, discharge, discipline,or otherwise effect changes in the status ofemployees,or effectively recommend suchaction.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Furnish, in timely fashion, to the Union, thefollowing information: the production records, timestudies, and other data requested by the Union inconnection with the grievance of Joseph Cotnoirand the "Employee Remarks" section of the per-sonnel record of employee Robert Jones requestedby the Union in connection with the grievances ofDeborah Belesano.(b) Post at its facility in Hartford, Connecticut,copies of the attached notice marked "Appen-dix."17 Copies of the notice, on forms provided bythe Officer in Charge of Subregion 39, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Officer in Charge in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.The complaint is dismissed with respect to theallegations pertaining to the two suspensions of Lu-cille St.Marie and the instructions to employees toremove buttons protesting the second suspension ofLucille St. Marie.Jurisdictionof these allegations regarding St.Marie's suspensions and the protest buttons ishereby retained for the limited purpose of enter-taining an appropriate and timely motion for fur-ther consideration on a proper showing that either(a) the dispute has not, with reasonable promptnessafter the issuance of the Decision and Order, either17 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" Shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "509been resolved by amicable settlement in the griev-ance procedure or submitted promptly to arbitra-tion, or (b) the grievance or arbitration procedureshave not been fair and regular or have reached aresult which is repugnant to the Act.IT IS ALSO ORDERED that the allegations pertain-ing to the Union's request for information in con-nection with the grievances of Michael Lovely beremanded to Administrative Law Judge Harold B.Lawrence for the limited purpose of making credi-bility determinations, findings of fact, and conclu-sions of law in accordance with this Decision andOrder.IT IS FURTHER ORDERED that the judge shall pre-pare and serve on the parties a supplemental deci-sion setting forth the resolution of such credibilityissues, findings of fact, and conclusions of law andrecommended order with respect thereto. Copiesof such supplemental decision shall be served on allparties, after which the provision of Section 102.46of the Board's Rules and Regulations shall be ap-plied.In all other requests the complaint is dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with IndustrialAircraft Lodge 1746, Aeronautical Industrial Dis-trictNo. 91, International Association of Machin-ists and Aerospace Workers, AFL-CIO, as the ex-clusive bargaining representative of the employeesin the following bargaining unit by refusing to fur-nish it with information that it requests which isrelevant and reasonably necessary for the process-ing of employee grievances:All production and maintenance employees ofthe United Technologies Corporation, Pratt &Whitney Aircraft Group (Commercial Prod-uctsDivision and Manufacturing Division) attheir facilities in and around East Hartford,Connecticut (including the DE Lab, the Will-goos Lab, and facilities located at Manchester,Rocky Hill, and Bradley Field), and PowerSystemsDivision at its facility located atSouth Windsor, Connecticut, including inspec-tors, crib attendants, material handlers, factoryclerksandworking leaders, but excludingtimekeepers, engineering and technical em- 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees,laboratorytechnicians,foremen'sclerks, salaried office and clerical employees,medical department employees, first-aid em-ployees,plantprotection employees, execu-tives,plant superintendents, division superin-tendents, general foremen, foremen,assistantforemen, group supervisors, watch engineers,and allother supervisory employees with au-thority to hire, promote, discharge, discipline,or otherwise effect changes in the status ofemployees,or effectively recommend suchaction.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL furnish, in timely fashion, to the Unionthe production records, time studies, and other datarequested by the Union in connection with thegrievance of Joseph Cotnoir and the "EmployeeRemarks" section of the personnel record of em-ployee Robert Jones requested by the Union inconnection with the grievances of Deborah Bele-sano.UNITEDTECHNOLOGIESCORPORA-TIONDECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was tried before me on May 9, 10, It, and 12,1983, at Hartford, Connecticut,on anamended consoli-dated complaint issued April 15, 1983. The charges werefiled on August 11 and December 15, 1981, byIndustrialAircraftLodge 1746, Aeronautical Industrial DistrictNo. 91, InternationalAssociation ofMachinists andAerospaceWorkers, AFL-CIO (the Union). The Re-spondent, United Technologies Corporation, at its Prattand Whitney Plant in East Hartford, Connecticut, is al-leged to have violated Section 8(a)(1), (3), and (5) of theNational Labor Relations Act (the Act).Section 8(a)(1) and (5) of the Act are alleged to havebeen violated by Respondent's treatment of two shopstewards, Lucille St. Marie and Ruby Graham. It is con-tended that St. Marie was discriminatorily suspended ontwo separate occasions, on May 4 and November 30,1981.1With respect to Graham, it is contended that Re-spondent's course of conduct toward her since June 1amounted to harassment: the attribution to her of certainunacceptable work, the misscheduling of first-step griev-ance proceedings, the issuance of an adverse evaluationof her work, the imposition of a requirement that shesign for each separate document when requesting em-ployee personnel files in her capacityas unionshop stew-ard, and the issuance of a warning to her. This is claimedto constitute harassment inflicted upon her because ofher union activitiesand inorder to discourage employeesfromengagingin protected activitiesSection 8(a)(1) of the Act is alleged to have been vio-lated by instruction to employees to remove union but-tons. Section 8(a)(1) and (5) is alleged to have been vio-lated by refusal to furnish information and documents re-quested by the Union in connection with four pendinggrievances by various employees.Respondent denied all allegations of wrongdoing andstatutory violation and alleged certain affirmative matterin itsdenials,which are considered in connection withthe particularallegationstowhich they pertain. Re-spondent also pleaded,as anaffirmative defense, citingDubo Mfg. Corp.,142 NLRB 431 (1963), that "each andevery matter" referred to in the amended consolidatedcomplaint involved "disputes concerning the interpreta-tion and application of the collective bargaining agree-ment between the Company and the Union" and shouldtherefore be referred to resolution by the grievance pro-cedure agreed to by the parties in the collective-bargain-ing agreement, "which culminates in final and bindingarbitration."Respondent did not press the defense at the hearing,waiving opening and closingstatementswherein itsmeritsmight have been argued, made no motion and in-troduced no evidence with respect to it, and did notmention it in Respondent's posthearing brief. According-ly, the defense is deemed abandoned. It would have beendismissed on the merits in any event.The resolution of disputes by the parties themselves isto be encouraged under appropriate circumstances,2 aswhen a collective-bargaining agreement expressly pro-vides for grievance procedures which culminate in arbi-tration.3The collective-bargaining agreement betweenRespondent and the Union refers some 29 categories ofdisputes to arbitration.' Nevertheless, the issues relatingaUnited Technologies Corp,268 NLRB 557 (1984), seeCollyer Insulat-ed Wire,192 NLRB 837 (1971)United Aircraft Corp,204 NLRB 879 (1973), enfd 525 F 2d 237 (2dCir 1975)Sec 1 of art VII of the collective-bargaining agreement,entitled"Grievance Procedure," provides as followsSection 1 In the event that a difference arises between the company,the union or any employee concerning the interpretation, applicationor compliance with the provisions of this agreement,an earnesteffort will be made to resolve such difference in accordance with thefollowing procedure which must be followedA multistep grievance procedure is then set forth Sec 3(a) of art VIIprovides,The following grievances,if not settled at written Step 4 of Section1of this Article, shall be submitted to arbitration upon the request ofeither party filed in accordance with the provisions of this ArticleA list is then set forth of 29 types of disputes Sec 4 provides that thearbitrator's jurisdiction"shall be limited to the specific grievances listedin Subsection(a) of Section 3 " With one exception,these relate to mone-tary matters easily disposed of by arbitration The solitary exception per-tains to disputes arising under art IV of the agreement, providing interalia, that Respondent and the Union recognize that employees coveredby the agreement may not be discriminated against in violation of theprovisions of the Labor-Management Relations Act, 1947 as amended,Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimi-nation in Employment Act of 1967, as amended, and The Vocational Re-habilitationAct of 1973iAll dates are in 1981 except as hereinafter otherwise indicatedContinued UNITED TECHNOLOGIES CORPto Ruby Graham, Lucille St. Marie, and the button cam-paign do not primarily relate to the parties' private inter-ests, questions of contractual interpretation and applica-tion or policing of the contract. Instead, they involveacts and motivations of Respondent's personnel which, ifproved, would affect basic rights of employees under theAct and would evince an intention to evade legal andcontractual requirements. The gravamen of the allega-tions is not misinterpretation or misapplication of con-tractual terms, but alleged courses of conduct, some of itgrossly tortious and in bad faith, calculated to undermineemployees' legal rights and circumvent lawful process-es 5The collective-bargaining agreement expressly pro-vides that disputes arising from Respondent's refusal tofurnish information be arbitrated. This provision wouldnormally prevail in the three grievances in which arbitra-tionwas not held, even over arguments that mean send-ing the parties back to the very procedures obstructed byRespondent or that the Union's right to the informationwhich it requested derives from the Act rather than fromthe agreement.6 However, Respondent itself does notappear to have requested arbitration and the issues havealready been litigated before meWhile that would notnecessarily preclude deferral to arbitration, in the presentcase it would be wasteful in the extreme because the res-olution of the original grievances in which the informa-tionwas requested would be delayed while arbitratorshandled four new proceedings relating to the informationrequest despite the fact that I have already decided theissues.Accordingly, the affirmative defense having beenwaived and the matters having been heard and resolvedin this forum, where most of them belong, the defense isdismissed.The parties were afforded full opportunity to be heard;to call, examine, and cross-examine witnesses; and to in-troduce any relevant evidence Posthearing briefs havebeen filed by the General Counsel and Respondent.On the entire record and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACTI.JURISDICTIONThere is no issue as to jurisdiction. The amended con-solidated complaint alleges and Respondent admits thatRespondent is a Delaware corporation having its mainoffice in Hartford, Connecticut. Its Pratt andWhitneysubsidiary operates a facility located in East Hartfordwhere it engages in the manufacture and nonretail saleand distribution of aircraft engines and related partsDuring the calendar year ending December 31, 1981, Re-The provision for furnishing of information requested in connectionwith written step 2 commits the company to produce at this step of thegrievance procedure the records it considers pertinent and necessary tothe resolution of the grievance If the senior steward considers other rele-vant records to be necessary to the resolution of the grievance, the com-pany will produce such additional records5Joseph T Ryerson& Sons, 199 NLRB 461 (1972)6United Carr-Tennessee,202 NLRB 729 (1973)511spondent sold and shipped from the East Hartford facili-ty in the course of its business products, goods, and ma-terials valued in excess of $50,000 directly to points out-side the State of Connecticut. It is alleged and admitted,and I accordingly find, that Respondent is now and hasbeen at all material times herein an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is now and has been atallmaterial times herein a labor organization within themeaning of Section 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICES?A. Lucille St.MarieRespondent admits having suspended Lucille St. Marieon May 4 and November 30, but denies that in doing soitviolated the Act.Lucille St. Marie has worked at the Pratt and Whitneyplant in East Hartford since February 20, 1979, and iscurrently a multimachine operator in department 1423.She was elected a shop steward in September 1979. Herjurisdiction covers all the 1400 groups in the shop. It isher responsibility to file grievances with the Companyon behalf of the employees, to police the collective-bar-gaining agreement, and to organize workers. She is nor-mally involved in the oral step and the first written stepofgrievanceproceedings.The collective-bargainingagreement provides that an "earnest effort" will be madeto resolve differences between the Company, the Unionor any employee concerning matters within the provi-sions of the agreement.8 An employee having a griev-ance may take it up directly with his foreman or he mayinitially bring it to the shop steward, who will then takeitup orally with the foreman on his behalf. If no accom-modation is reached at the oral step, within 5 workingdays, excluding Saturdays, Sundays, and holidays, afterthe foreman's disposition, the matter must be reduced towriting on a form provided This is written step 1. Thedispositions made at written step 1, 2, and 3 of the griev-ance procedure are noted on the form and signed by therepresentatives of the Company and the Union in attend-ance at these steps. In a written step 1, the foreman mustfurnish a written answer on the form within 5 workingdays after presentation of the grievance If the matter is4The facts of the case as hereinafter set forth are a narrative compos-iteof the undisputed and credited testimony, admissions in the answers,and data contained in the exhibitsThe appropriate bargaining unit is defined as followsAll production and maintenance employees of the United Technol-ogiesCorporation, Pratt & Whitney Aircraft Group (CommercialProducts Division and Manufacturing Division) at their facilities inand around East Hartford, Connecticut (including the DE Lab, theWillgoes Lab, and facilities located at Manchester, Rocky Hill, andBradley Field), and Power Systems Division at its facility located atSouthWindsor, Connecticut, including inspectors, crib attendants,material handlers, factory clerks and working leaders, but excludingtimekeepers, engineering and technical employees, laboratory techni-cians, foremen's clerks, salaried office and clerical employees, medi-cal department employees, first-aid employees, plant protection em-ployees, executives, plant superintendents, division superintendents,general foreman, foremen, assistant foremen, group supervisors,watch engineers, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or othewise effect changes inthe status of employees, or effectively recommend such action 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot resolved, it goes to the next regularly scheduled step2 meeting, at which it is taken up by the senior stewardrepresenting the plant area and the shop steward withthe superintendent for that plant area and a personnel ad-visor.These are normally scheduled on a weekly basisA decision must be rendered within 5 working daysThe 'first suspension imposed on St. Marie arose out ofher activities as shop steward in connection with the oralstep and written steps I and 2 of a grievance filed by anemployee named Sarah Thomas. The suspension was im-posed for use of foul language by St. Marie toward a su-pervisor in the course of the grievance procedure.Sarah Thomas was a longtime employee on the firstshiftwho had been working on the burr bench She de-veloped a hip problem and respiratory trouble She suf-feied from asthma and had been referred to the medicaldepartment on a number of occasions. A respirator hadbeen tried unsuccessfully, to see if she could remain atthe burr bench. The medical department finally restrictedthe type of activity in which she was permitted toengage and recommended that she be reassigned. Man-agement proposed to reassign her to vein-bending, a typeof quality control check, and in connection with thechange asked her to transfer from the first shift to thesecond shift.The proposed move was unsatisfactory to Thomas be-cause it involved a reduction from grade 9 to a lower-paying position, conflicted with evening ministerial workinwhich she and her husband had been engaged formany years, and made it difficult to fulfill her family re-sponsibilities. It had such far-reaching effects on her wayof living that she feared she might be compelled torefuse available work.The oral step of the grievance was handled on April 9,1981, immediately after JohnMoriglioni, the generalforeman, directed Thomas to report on the second shift.She requested that a steward be called and Lucille StMarie entered the picture. St. Marie told Thomas' imme-diate foreman, Donald Risi, that it would be a hardshipfor Thomas to transfer and she inquired as to whether ornot another first-shift position was availableRisi's re-sponse was that there was nothing he could do and so agrievance form was written up, as follows:That the company is discriminating against me be-cause of my medical restrictions caused by compa-ny working conditions and environment by forcingme to accept work on second shift thereby causingme undue hardship and mental stress.The remedy requested was "that the company provideme with work on first shift and that this discriminatorypractice cease and desist."The proceedings on the written first step were actuallyconducted in two parts, at which the persons presentwere Moriglioni, Risi, St.Marie, and Thomas On thefirst occasion, St.Marie raised certain pertinent questionswhich arose from her belief that circumstances permittedThomas' retention on the first shift. Moriglioni indicatedhe would look into the prospect for keeping her on thatshift and the proceedings were put off to enable him tomake the investigationHe did not answer any of thequestions she had raised.When they met again on April25, he had no new proposal He listened to St Marieraise the same questions, said that he had discoverednothing with respect to other first-shift employment forThomas, and remained impassive when St. Marie repeat-ed her questions. He remained equally uncommunicativewhen Thomas herself made a pleaMoriglioni did not testify at the hearing, but Risi gavean account of what happened from which it appears thatStMarie kept repeating the same questions and Morig-honi kept repeating the same answers: that the personneldepartment had been investigating and was trying to dosomething about Thomas' situation.Marie wanted toknow where they were looking, who was working on it,and who was trying to see that the employee stayed onthe first shift. This went on at both of the first step ses-sions.Risi testified, "Lucille's questions were basicallywho was trying to do something for her and where werethey lookingAnd she got the same answers and shecontinually repeated her questionsAnd she was beinggiven the same answers." The answers which she wasgetting, according to Risi, were that supervision was in-vestigating and looking in various areas within the shopto try to find a place for Thomas on the first shift Shespecifically pointed out to Moriglioni that another em-ployee was retiring from the same job in the first shift inthe same work center the following month so that anopening for Thomas existed on the first shift and thatthey had enough people already working in vein-bendingon the second shift, so that Thomas was not actuallyneeded there. According to St. Marie, "I posed thosequestions to the General Foreman and he just sat there.He didn't say anything and it seemed like some timewent by, just a few seconds, but there was silence."When she asked why he did not respond to the point shemade, he simply asked for the grievance form. She re-fused to give it to him. He therefore took a separatesheet of white paper, wrote "grievance examined" anddated it April 25, 1981, at 11 25 a.mRisi testified that the meaning "was brought to anend" when St. Marie called the general foreman "a fuck-ing incompetent asshole." Risi testified that his disbeliefwas such that he asked her what she had said and shetold him that she had called Moriglioni "a fucking in-competent asshole " Moriglioni became red in the faceand ended the meeting when she repeated it the secondtimeOn May 4, 1981, St. Marie was suspended for 5 work-ing days (May 5, 6, 7, 8, and 11, 1981) "for directing vileand abusive language toward general foreman Morig-lioni.Any further recurrence of this nature will be causefor more severe disciplinary action."Without endorsing St.Marie's use of the epithetquoted, I hold that Respondent improperly suspendedher.Her language was vile, but uttered at a time whenshe was clearly engaged in the performance of her dutyas shop steward, attempting to obtain answers to specificquestions directed toward the problem of Sarah Thomas'reassignment. In pressing her inquiries as to who wasworking on the situation and what was actually beingdone about it, she was soliciting information to which UNITED TECHNOLOGIES CORPshe was entitled She was trying to avoid a runaroundand was trying to achieve a result Moriglioni's attitudeand his stonewalling are claimed by St. Marie to havebeen the cause of her anger and loss of temper: She re-fused to be put off by the evasive answers she was get-tingSince she was acting in the course of her duties asshop steward, her transgression into improper conductand language, clearly in the heat of the activity, is excus-able.9Consequently, her suspension on May 4 violatedthe ActI do not reach the same conclusion with respect to hersecond suspension on November 30 On that date, shewas suspended 10 working days, from December 1 to 14,because "despite previous disciplinary action, you againdirected abusive language in a disrespectful mannertoward a member of supervision." She was furtherwarned that recurrence of this behavior would be causefor more severe disciplinary action, up to and includingdismissal.The second suspension is questionable only tothe extent that its length and the accompanying warningswere predicated to some extent on the previous discipli-nary action, which made the second offense a repeat of-fenseOn this occasion, the difficulty arose from the factthat, because of a shortage of personnel in a neighboringdepartment on St. Marie's floor, Respondent was shiftingpersonnel around in order to keep production moving.There had been two layoffs within a short period oftime, the most recent occurring at the end of October.St.Marie testified (without contradiction) that supervi-sion admitted having lost more people than originally in-tended. However, they were getting busy and in order toget the work done people were being moved from oneoccupational group and type of work to another. St.Marie testified that, on November 19, Foreman Meehanassigned a VTL operator, Douglas MacDonald, fromacross the aisle to work on a milling machine, which shefeltwas a contract violation. St. Marie testified that shewalked up to Meehan, who was standing in the aisle nearher machine, and asked him why he had made the as-signment, to which she says he responded, "I do what Iwant around here." She reminded him that he was notabove the contract at which point he just stared at her.She stared back at him and called him a punk. She testi-fied that she then launched into a speech about peoplebeing laid off and the resultant tremendous hardship, andthat if the Company needed someone to work on themilling machine they should recall the people who werelaid off. He started walking away without responding toher She followed him in order, as she testified, to com-plete her statementHe told her it was not her problemand walked away.St.Marie asserts that no one was near them and thepeople at their machines probably did not hear what wasbeing said because of the noise of the machines, whichwere in operation at that pointThere is no question that she left her work station inorder to talk to Meehan, persisted in continuing herspeech after he indicated his disinterest in her opinion,and called him a punk. However, the day before the8Postal Service,250 NLRB 4 (1980)513Thanksgiving holiday, Foreman Bielonko approachedher and accused her of having called Meehan "a fuckingasshole," which she denied It is noteworthy that the lan-guage she is accused of using is not quoted in the warn-ing noticeShe served the 10-day suspension On her return towork she noticed that Douglas MacDonald was backworking on the VTL line, which was his proper fob.I do not concur in the argument advanced by the Gen-eral Counsel that the suspension of St. Marie for her con-duct on this occasion violated the Act. There was ashortage of personnel and Respondent was shifting per-sonnel around in order to keep production moving. St.Marie protested to the supervisor that if personnel wereneeded the proper procedure was to recall workers whohad recently been laid off; he responded that it was outof his hands and walked away, she followed him forsome distance continuing her argument in a heated fash-ion, and finally insulted him.The collective-bargaining agreement explicitly pro-vides for the occasions on which shop stewards mayleave their work stations in order to carry on union ac-tivity. She was not involved in any grievance proceedingat this time or performing any function as a shop stewardwhich authorized her departure from her work stationunder the agreement. Her conduct was not in the courseof "policing the contract," for her duties in that respectdid not extend beyond reporting the circumstancees ofan apparent contract violation to the proper union offi-cials charged with the duty of determining the course ofaction to be taken in the event of an apparent contractviolation. (This is not a situation in which an employee ismerely exercising his rights guaranteed in Sec. 7 of theAct, by attempting to enforce the provisions of a collec-tive-bargaining agreement. St. Marie was a shop stewardwith a clearly defined sphere of authority and the exist-ence of a contract violation was a question yet to be de-termined by those to whom she was supposed to reportsuch circumstances.) Furthermore, a shop steward is notresponsible for negotiating the recall of employees whohave been laid off.Accordingly, I find that although the first suspensionof St. Marie violated the Act, the second suspension didnotB. The ButtonsParagraph 9 of the complaint, as amended, alleges thaton December 1, 1981, Respondent, acting through threeforemen,David Fracchia, Joseph Carrier, and ShirleyBisson, instructed employees to remove union buttons.The evidence wholly fails to sustain this allegationThe incidents underlying the allegation occurred in theaftermath of St. Marie's second suspension. A number ofemployees began wearing buttons which bore sloganssuch as "Suspend the punk, not Marie" and "Suspendharassment, not Marie." It is plain that the reference to"the punk" was a reference to the supervisor, Meehan,whom she had insulted. There is no evidence as to howthe button campaign got started, whether it was sponta-neous or whether the Union was in any way involved initor supported or approved of it. The buttons' them- 514DECISIONSOF NATIONALLABOR RELATIONS BOARDselveswere made out of paper by the employees them-selvesThe evidence establishes that some of the supervisorsfelt either that the buttons were an insult to supervisiongenerally, or toMeehan, the particular supervisor in-volved.General Foreman David P. Fracchia testified thatwhen he saw an employee wearing a button stating,"Suspend the punk, not St. Marie" he approached himand asked him to please remove it The employee askedhim if the foreman, apparently referring to Meehan,worked for Fracchia and Fracchia replied in the affirma-tive.The employee complied. Another employee whomhe approached (James Tackett) asked him if removingthe button was "a condition of employment " Fracchiatestified, "I said, all I'm asking if you would remove thebadge " Tackett complied. Fracchia recalled approach-ing only two employees. Foreman Joseph Carrier testi-fied that he spoke to employees and told them that "wewould appreciateit ifthey would remove them." He wasinstructed by Fracchia to approach them with that mes-sageShirleyBissontestified that she found the "Suspendthe punk, not Lucille" buttons personnally offensive andfelt that they should be removed She felt they clearlyreferred to the foreman who suspended St. Marie butasked the employees to remove the buttons "because Ifound it offensive to supervision."Nothing contained in the testimony of any of the em-ployees tends to alter the impression created by the testi-mony of these supervisors that they regarded the buttonsas aninsult to supervision generally or to the particularsupervisor involved and were not personally offended bythe buttons, and that theirrequeststo several employeeswho were wearing such buttons to remove them were inthe form of polite requests with no element of coercion.Almost all the employees who were requested to removethe buttons did so quickly.In some instances,they re-placed the buttons with other buttons indicating proun-ion sentiment,which they were not asked to remove.Itwas stipulated by counsel that at thetimes materialto these proceedings no specific rules or regulations werein effect at Respondent's East Hartford facility with re-spect to the wearing of buttons and/or otherinsignia oncompany premisesRaymond Henry, a welder who has worked for Re-spondent since 1957, worked in department 1423 underCarrier.He wore a number of different buttons over thecourse of time. He produced two buttons which bore thelegend, "Suspend harassment, not Lucille " Lucille St.Marie was his shop steward. Henry testified that every-body made their own buttons. Henry testified that Carri-er came to him and told him to take the button off and,when asked the reason,saidthat it bothered him andwould not help St. Marie. At the very time this was hap-pening, Henry was wearing what he referred to as "therealbutton"which he always wore, but he was notasked to take that one off.Though on directexaminationHenry stated that Carri-er told him that his wearing the button bothered him, oncross-examination he testified that Carrier said it did notbother him but would not help St. Marie He concededhe was not threatened; he was just told to take it off andhe did. James Sheehan, another welder, who has workedat Pratt and Whitney since 1952, was present during theconversation between Carrier and Henry. He was wear-ing a button with the legend, "suspend harassing Lu-cille."Carrier approached him while he was talking toHenry and he quotes Carrier as saying, "I'd appreciate itif you'd take off the button, it's not helping Lucille; thereis something in the works." Sheehan then took off thebuttonFeliciano Laboy testified that he was wearing a buttonand Shirley Bisson approached him. He quotes her assaying, "Would you remove them please." When heasked on what grounds, she said, "I consider that harass-ment to the supervision." At that point she was calledaway for a telephone call. Laboy switched to buttonswhich contained slogans such as "Dollars for jobs, notbombs" and "United States out of El Salvador " Whenhe saw her again half an hour later she saw those buttonsbut did not ask him to remove them He also testifiedthat he regularly wears union buttons in the plant and isnot asked to remove them.The tone of the requests to remove the buttons is no-where better illustrated than in the testimony of JamesTackett, an all-round machinist who worked at Pratt andWhitney from March 1978 to October 1982and was ashop steward at the time in question. He testified thatwhen Fracchia saw the button, "he said something to theeffect that you know, Jim, that's not-that doesn't evenspeak to the issue, it's just going to raise things to ahigher emotional level in the department; it's a bad idea,something like that " Though Tackett countered that theaction against St. Marie was unfair and was part of su-pervision harassment of her in her job as shop steward,Fracchia persisted his request.When Tackett asked himthe reasons, Fracchia "said again that this doesn't reallyspeak to what happened and it will make things hardaround here and take the button off." Tackett askedFracchia if disciplinary action would result if he refusedto take the button off and Fracchia replied that he didnot know Tackett stated that he felt that he was entitledto know whether disciplinary action would be taken because it would have a direct bearing on whether or nothe kept the button on. He asked Fracchia if compliancewas a condition of employment According to Tackett,Fracchia responded by saying that if it meant that hewould be walked out the door, no, if it meant that hemight get an employee memorandum, he did not know.(An employee memorandum is a written disciplinarywarning) Tackett testified that he removed the buttonlater in the day and when he passed Fracchia, Fracchia"thanked me for taking the button off."The long and short of Tackett's testimony is that Frac-chia politely asked him to remove the button, he was notdisciplined for his initial refusal to do so, and Fracchiathanked him when he subsequently stopped wearing it.Asking employees to remove prounion insignia vio-latesSection 7 of the Act, but that is not what wasproved in this case. The buttons involved were not unionbuttons in any guise They neither proclaimed adherenceto union principles in general nor identified the wearersas members of the Union. While they were an expression UNITED TECHNOLOGIES CORPof a protest, no evidence was adduced which establishedthat the wearing of the buttons was designed to or ex-pected to result in the revocation of St. Marie's suspen-sion, that the fact that more than one employee worebuttons showed anything other than copying, or that thewearing of the buttons was protected concerted activityin any form or intent It was purely gratuitous on thepart of the employees who did it. The testimony clearlyestablished that everybody made their own buttons. Noone was asked to remove union buttons. No one wasasked to remove buttons containing slogans relating tomatters of current public interestNot even compulsion to remove the buttons is shownto have been exercised The employees were politely re-quested to remove the buttons and their reactions clearlyindicated a lack of actual duress. In the one solitary caseof an employee's actual refusal to remove the button forseveral hours no disciplinary action was taken.The circumstances do not reveal any violation of Sec-tion 8(a)(1) of the Act.C. Harassment of Ruby GrahamThe General Counsel alleges that a series of circum-stances in the relationship between Ruby Graham andmanagement personnel add up to harassment of herwhen they are weighed together and when viewedagainst the background of prior instances involving othershop stewards in which Respondent has been foundguilty of violating the ActThe General Counsel calls attention to two litigatedcases. In one, Hattie Gahagen and another shop stewardwere discharged for union solicitation on company timeAn administrative law judge found that they had not infact been soliciting on company time and ordered themreinstated.United Aircraft Corp.,179 NLRB 935, 970-971(1969).Gahagen was reinstated and was ultimately suc-ceeded as shop steward by Harriet Harris After Harriswas terminated, an arbitrator found her to have been thevictim of harassment and ordered her reinstated.I do not view theGahagencase as similarin any wayto the circumstances proven to have existed in this case.There was no proof whatsoever that either Gahagen ortheother shop steward had committed the offensecharged by the Company, so that the action of manage-ment was clearly shown to have been taken withoutcause and for the purpose of harassing the two shopstewardsThat leaves the Harris case as the only priorinstance of violation of the Act by Respondent in thisfashionOne such instance does not suffice to establishthe existence of a pattern of conduct by Respondentwhich should be considered in weighing the currentcharges.While administrative notice may be taken of priorcases involving an employer which indicate a dispositionon its part to engage in a particular type of unlawfulconduct,1° I do not attach much significance to viola-10United Technologies Corp,260 NLRB 1430 (1982), wherein Re-spondent was charged with violation of Sec 8(a)(3) and (1) of the Actfor discharging union stewards at Pratt & Whitney because of their unionactivitiesThe finding of the administrative law judge, that the dischargesof the two union shop stewards was not discriminatory because they hadclearly violated company rules, was upheld by the Board515dons in two cases 17 years apart, especially when onlyone of the casesis similarto the instant case.The key factor in Graham's situation was that she rep-resented an unusually large number of employees andconsequently filed and processed an unusually largenumber of grievances. She represented 900 employees in1979,when she first became a shop steward. By 1981,the number had increased to 2000 employees in severaldifferent departments.As a result, she filed about 200grievances in the calendar year 1981 alone She ended upfiling additional grievances on her own behalf in whichshe alleged that she was being harassed because of heractivities on behalf of the Union.1.Misscheduling of grievancemeetingsAs previously noted, the collective-bargaining agree-ment provides that in the event that a difference cannotbe resolved at the oral step it must be reduced to writingon a form obtainable from the foreman within 5 workingdays of the foreman's disposition and taken up in a step-Iproceedingas soonas practicable by the shop stewardwithin whose area the grievancearosewith the grievingemployee's foremanand generalforeman.Ruby Graham asserted that notwithstanding these timerequirements the scheduling of processings in which shewas involved as a shop steward encounteredsubstantialdelays, sometimes for periods as long as several monthsThe fact that her proceedings were handled at a slowerrate than those of other shop stewards is uncontrovertedShe complained about it in May. Then she was suddenlydeluged with so many first- and second-step grievancemeetingsthat she had to handle several first-step meet-ings and asmany as 15 second-step grievancesin a singlesession.She charges that this placed her under severestress, imposed serious time pressure on her with respectto the processing of the grievances and with respect tothe performance of her regular job in the plant, and cre-ated difficulties in her relations with the employeeswhom she represented.The General Counsel contends that the multiple sched-uling was adeliberate attempt by Respondent to makeGraham's life miserable, an interpretation claimed to besupported by Respondent's purported history of discrimi-nation against unionstewards. As I have indicated, I donot find the argument based on Respondent's history tobe persuasive. Patently, Graham's difficulties had theirinception in the peculiar circumstance that she represent-ed an extraordinarily large number of employees and in-evitably was required to file and process an extraordinar-ily large number of grievances for one shop stewardThe evidence shows that difficulties are routinely en-countered in the scheduling of grievances by reason ofabsences of management or supervisory personnel whoseattendance is required or by reason of the employee's orGraham's own unavailability, and the normal difficultiesincident to scheduling meetings were obviously aggra-vated and magnified by the large constituency withwhich she was burdened.There is no showing in the record that any specificgrievance or group of grievances were delayed or ad-journed or scheduled in such fashion as to permit an in- 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDference that such scheduling was part of an attempt toharassRuby Graham.An accusation of this natureshould be supported by examples of otherwise unexplain-able delays in specific grievance cases. Not a single suchinstance was brought to light, and there was no rebuttalof explanations offered by supervisory personnel for thegeneral problems which existed in scheduling Respond-ent'switnesses testified in a credible fashion to a numberof ways in which delays could reasonably be expected toarise in Ruby Graham's cases.Mark Rietsma,a personneladvisor, testified that when he tried to schedule first-stepgrievances he had great difficulty getting all the neces-sary parties together at one time, especially in May andJune, when the grievance calendar was overloaded by alarge number of grievances filed by a small group of em-ployeeswhom Graham represented.He found that,when the employees and the foreman were available,Graham was out servicing a request for a steward; onother occasions,the general foreman was not availablebecause he was taking inventory,there were situations inwhich Rietsma was advised by Graham's foreman thatGraham had told him earlier in the day that she did notwant to handle any union business that day, there wereoccasionswhen personnel who were required to bepresent at the grievance step were on vacation or absentfrom the plant for other reasons.Rietsma testified that they usually provided 24 hours'notification before having a second-step meeting. AskedspecificallyaboutGraham'saccusation that he hadscheduled 15 grievances for her to hear in one afternoon,he denies ever scheduling 15 grievances in one after-noon He conceded only that at a time when they had abacklog, rather than have her traveling back and forththrough the plant to hear one grievance at a time, it wasdecided to set aside an afternoon and process as manygrievances as possible consecutively during the course ofthe afternoon,and hear the balance at a later meeting.He conceded that"there might have been a couple" ofinstances inwhich a large number of hearings werescheduled for one afternoon with Graham.There wasone situation in which a group of employees had filedidenticallyworded grievances Since the issues wereidentical and all the grievances involved the same stew-ard, foreman,and general foreman,itmade sense tohandle them consecutively.While Rietsma could notrecall the largest number of hearings he ever scheduledfor one afternoon,he was quite positive that he neverscheduled as many as 15 or even 14.Rietsma insisted that grievances handled by Grahamwere not handled any differently from those of any othershop steward and the record as a whole appears to bearout this contention.While he conceded that it generallytook longer to schedule Graham's first-stepmeetingsthan those of other shop stewards,requiring periodsranging from within the 5-day period to 2 weeks, thatconcession does not warrant speculation,unsupported byany other evidence, that the delays constituted deliberateharassmentGraham was an extraordinarily busy shopsteward who represented a disproportionately large per-centage of the work force.There is not a hint of anysuggestion,other than the General Counsel's citations ofthe history of Respondent,which I have found unpersua-sive, that harassment of union stewards was a generalpractice.On the contrary,the General Counsel seeks tosupport the contention that Graham was being harassedby comparison with the shorter processing time of caseshandled by the other shop stewards Even the suggestionthat she was being harassed because of the large numberof grievancs which she filed is not persuasive, for itspeaks only in terms of the gross number of grievancesfiled.There has been no attempt to compare the numberwhich she filed with the number filed by other stewards,pastor presentFor all we know, percentage-wise,Graham may have been filing only as many or fewergrievances per working population than any of the otherstewards.The record is silent on this point.Ithas not been established by a preponderance of theevidence that Ruby Graham was subjected to missche-duling of her grievance proceedings as part of an attemptto harass her.2. Signing for photocopiesOn January 1, 1981, a Connecticut statute providingfor employees'access to their own personnel recordstwice a year became effective.It required employers topermit employees to inspect their personnel files duringregular business hours, to keep the files for at least 1year after the termination of employment,and to providecopies of papers contained in the files for a cost-relatedfee.Over a period of time, Respondent adopted several dif-ferent procedures for compliance with the statutory re-quirement. Its procedures varied in different sections ofthe plant and within the sections,at different times. InGraham'sown department at one particular period in1981, an employee who requested a copy of a paper wasrequired to initial the original to indicate receipt of thecopy;the paper was then photocopied and a copy givento the employee without chargeRuby Graham availed herself of the right to inspecther file on March 31 and November 17, 1981 In March,inconformitywith the procedure then in effect, shesigned a request form and was then given the file for ex-amination;after she was finished,she signed the bottomof the same form to acknowledge that she had seen herfileWhen she returned in November, an altogether dif-ferent procedure was in effectHer foreman,StanleyRobbins, required her to sign each individual recordwithin the file in order to get a photocopy of it Grahamtestified she was not familiar with any situation in whichany other employee had ever been required to sign forrecords in that burdensome fashion; that the procedurewas frustrating;and that its burdensome nature, com-bined with remarks which Robbins made to her whileshe was examining the records about how long it wastaking, placed her under great stress She testified,Ibecame so frustrated because there are so manypages within the files, and I became so frustratedbecause I had been told just prior to this that I wasspending too much time away from my workingstation that did not,really, pertain to the job So, Iwas so frustrated because this would have taken UNITED TECHNOLOGIES CORPquite an additional amount of time So, I didn'tbother to sign themAccording to Graham, "I did sign a few. There was somany that I became frustrated " However, she appears tohave actually signed all but three of the documents. Rob-bins testified that he was in the process of giving hercopies of the file and there remained only three piecesforwhich she had not signed. He asked her to sign forthem and she refused, so he did not give out copies ofthose papers. She got copies of everything else Robbinsthought he recalled that she called the steward whoasked her to sign for the remaining three and she refusedsaying she did not want them It was also Robbins' recol-lection that it took her 5 hours to go through the file andthat they had to come back a second time in order forher to complete her review Robbins testified that he fol-lowed the procedure then in use in the department,every foreman was instructed to follow it, and therewere people who inspected files and signed for eachpaper just the way Graham had been asked to do.Graham, however, named three persons who had beengiven photo copies without signing for the documents in-dependently She named them and their department, butcould not, however, testify as to when they made theirrequest and what procedures governed inspection of doc-uments in those departments at the time. Thus, there isuncontroverted evidence that some employees who re-quested copies of papers in their files were not requiredto comply with the procedure to which Graham wassubjected; at the same time, that procedure appears tohave governed the issuance of copies in Graham's de-partment. Respondent concedes that the policy of requir-ing that each paper be initialed was abandoned after afew monthsThe General Counsel's contention that the impositionof such an onerous requirement on Graham was anotherinstanceofRespondent's program of harassment ofGraham because of her activities as a union steward isundermined by the undisputed fact that the recordswhich she requested were produced for her inspectionand she was permitted to sit and read the items over aperiod of many hours. The papers she wanted copiedtook a long time to initial because, according to Robbins'undisputed testimony, she insisted on reading each onethoroughly before putting her name on it That she im-posed that burden on herself does not make it an act ofharassment by Respondent. She pinpointed the imposi-tion of the requirement that she initial the pages shewanted copied as the act of harassment. Her testimonymakes it clear that it was not the initialing, but the self-imposed necessity of reading every such page, that madethe process burdensome.Even if the initialing were to be considered burden-some, there is no evidence to contradict Respondent'switnesses' testimony that the procedure was applicable toeverybody in the department at that time and that otherpersons requesting copies complied with the requirement.Of course, Graham was required to do much more ini-tialing because her file was unusually thick, a circum-stance which by itself is claimed to have constituted partof the harassment. Nevertheless, the initialing require-517ment per se has not been shown to have been imposedfor the purpose of harassing Graham.In any event, the proof falls far short of establishingthe allegation of paragraph 14 of the complaint, asamended, which set forth that she was required to signfor each separate document "when, in her capacity asUnion steward, she requested employee personnel files."The evidence was limited to a showing that the require-ment was imposed and frustrated her only in connectionwith an examination of her own personnel file for purelypersonal reasonsHer duties as shop steward were not inany way involved or impeded thereby.Accordingly, I do not find that the requirement thatGraham initial papers in her file which she wanted pho-tocopied constituted harassment by Respondent as al-leged in the complaint, as amended3Notes in Graham's personnel fileThe size of Graham's personnel file was remarkablebecause it contained an extraordinary number of notesaddressed to Superintendent Purnell by Stanley Robbins,who was Graham's foreman in Department 36 (cutter-grinder). Robbins referred to these during the course ofhis testimony as "memory joggers" and explained thatmemoranda of that type were placed in the employees'files in order to enable supervision to review their per-formance at appraisal time. According to Robbins, theywere part of an appraisal system designed to achieve afairer evaluation of employees' performance than couldbe obained by depending exclusively on the foremen'sknowledge of their work. Under this system, the entiregroup of employees was audited by supervision on aperiodic basis, (approximately weekly)The technical supervisor or foreman would issue thework and observe how it was handled qualitatively andquantitatively for that particular day. He would thenwrite up a brief general evaluation of the employee's per-formance for that day. The system dated from the collec-tive-bargaining agreement of 1978. John Joseph Waters,amastermechanic, testified that the new appraisalsystem instituted at that time was on an annual ratherthan an semiannual basis, utilized somewhat differentrating factors, and involved more verbalized appraisaldealing with different factors of the employee's perform-ance The older system which it displaced had been criti-cized by the employees on the ground that appraisalsunder it covered too long a period of time and were notbacked up by specific records; the appraisals which itproduced could not be justified objectivelyThe newsystem sampled an employee's work on a regular basisand preserved "snap shots" of his performance in theform of the memoranda made on the day he was auditedThe basis for the General Counsel's complaint is notthe system itself, but Graham's observation that her filecontained substantiallymore memoranda than she hadseen in other employees' files and presented a distortedpicture of her work activity. She never saw more than10 or 15 memoranda in any other files, far short of thenumber in her own file. As a shop steward, she hadaccess to the files of other employees and was in a post- 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to make a comparison She took the matter up withRobbins, and quotes his explanation as follows:Well, he was seated with me at the time that Iwas reviewing the records. And, uponseeing allthese notes, the contents of the notes, I began toquestion him. I asked him why they were placedthere, and what did they, you know, express. And,he said to me that it was a day account of my rou-tine, and that so much of my time was being spentout of the department area.Graham pointed out that since her union time was notbeing itemized, the notes did not really present a truepicture of her activity on the particular day the auditmemorandum was written.Thereisnoquestion that the audit memoranda con-tained references to the fact that Graham was away fromherwork station on union business. Graham testified,however, that when she initially observed the reports inher file she also objected to Robbins that the memorandadid not truly state the kind of performance she had ren-dered on the particular day because they did not showspecifically the activities being performed and the waythey were being performed She citedas an illustrationthe fact that part numbers needed for detailed knowledgeof the work done were omitted. He did not give her ananswer which addressed these objections. According toGraham, "Well, he explained to me, as I said, so muchtime was spent out of the department. . .He did say tome that I spend so much time away from my departmentand this does jeopardize the floor production to keepmoving, but, I could join them " She did not know whathe meant by that remark, but because she was upset andwas asking him many other questions, she never got anexplanationof the remark which she quoted. This discus-sion took place in March, on the first occasion on whichshe reviewed her file. She testified that at the time shewas shocked at the enormous quantity of memoranda inthe file.Respondent contends (in itsposthearing brief) thatthere is no evidence that Graham was treated differentlyfrom "similarly situated employees." Suchan argument isspecious, for there were no similarly situated employees.Graham was an extremely busy union steward with anabnormally large caseload. Respondent also seeks toevade reality by its observation that the only connectionbetween the "mind joggers"and unionactivities is an"occasional notation" on the memoranda that a certainamount of time was spenton union business.The needfor such an entry is unclear in view of the fact thatGraham signed out when she went on union business andthe Repondent had a full, independent record of time sospent by her. The additional entries on the memorandaserve to reinforce Graham's testimony that she was pres-sured by Robbins about the amount of time she took toreview her own personnel file.Respondent argues (in itsposthearing brief) that theuse of "mind joggers" was not alleged in the amendedcomplaintas anelement of the alleged harassment ofRuby Graham, and that since the General Counsel didnot move to amend the amended complaint to includethis allegation and the matter was not "fully litigated" bythe parties at the hearing, the "mind joggers" should beexcluded from consideration on the question of harass-ment.At the same time, Respondent inconsistentlyargues that the issue of whether the memoranda consti-tuted harassment should not be resolved in this proceed-ingmerely because a great deal of evidence was intro-duced at the hearing on the question. Respondent thusadmits that it was litigated and I find that it was fullylitigated. I also find that the fact that the "mind joggers"weremadeby supervisory personnel is a matter properlyto be consideredin anassessment of Respondent's con-ductwith respect to Graham under the allegation ofparagraph 16 of the amended complaint alleging a courseof conduct constituting harassment since on or aboutJune 1, including but not limited to the acts and conductexpressly described in paragraphs 11 through 15 of theamended complaintRespondent cannot now contendthat the facts adduced and litigated should be ignored.The existence of these memoranda establishes thatGraham received special attention from Respondent's su-pervisory personnel, but they furnished no adequate ex-planation for the extraordinarily large number of memo-randa or for her foreman's remark about her spendingtoo much time on union business. I note that Robbinsdisplayed great personal irritation with Graham becausehe had been compelled to sit with her for 5 hours whileshe pored over the papers in her file. These circum-stances enhance the significance of Robbins' testimonythat there was no procedure to ensure that the work ofall of the employees would be seen in the course of thereview and that the employees who were to be auditedwere selectedat random.In light of the evidence in the record, considered withthe absence of any satisfactory explanation for the ex-traordinarily extensive documentation of Graham's per-formance, I infer that a close watch was being kept onher for reasons not connected with the needs of the em-ployee evaluation system. At the hearing, the counsel forthe General Counsel intimated that he considered the ex-tensivemonitoring of her activities, as--reflected in thememoranda, to be a form of surveillance, but he did notmove to amend the complaint to allege surveillance andno issuepertaining to surveillance was litigatedThe ex-tensivenessof the documentation of Graham's perform-ance was established in the context of the charge of har-assment.It is therefore extremely important that Grahamadmitted to being surprised at the unusually largenumber of memoranda she discovered uponexaminationof her file. It is obvious that until then she was unawarethat so many "mind joggers" were being written andfiled regarding her performance. Since she was unawareof their existence, she cannot contend that Respondentsought by that means to intimidate or harass her, or thatits actions were having that effect The making or filingof these memoranda, without their being in any waycalled to her attention, cannot be considered harassmentof her by Respondent. If the extensiveness of the docu-mentationhas significance at all, it would have to be tothe extent that it sheds light on the motivation underly-ing the other activities which are alleged to constitute UNITED TECHNOLOGIES CORPharassment I have considered this point in connectionwith my analysis of whether all of the acts complainedof, taken together, can be deemed to add up to a courseof harassment of Graham by Respondent4.AdverseevaluationsThe complaint alleges that adverse evaluations of Gra-ham's performance were issued on March 20, 1980, andMarch 24, 1981, as part of Respondent's campaign ofharassment of her. The pertinent "Hourly Employee Per-formance Rating" forms filled out with respect to her areinevidenceOn January 25, 1978, she was rated ashaving rendered performance "unquestionably betterthan the standard of competency by a marked degreeand for the full rating period," with respect to accuracy,output, and application of job knowledge. She was cred-itedwith superior performance exceeding the standard ofcompetency "by a high degree of excellence" with re-spect to her use of working time and cooperation. OnJuly 17, 1978, Robbins appraised her performance in sub-stantially similarmanner On March 16, 1979, Robbinsrated her performance on a new form as "fully satisfac-tory"with respect to productivity, dependability, andadaptabilityThe form permitted entry of higher ratingsof performance under the following headings: "ExceedsExpectations" and "Sustained Excellence" and less satis-factory ratings under the headings, "Acceptable" and"Not Acceptable." Under "suggested areas for improve-ment" appears the notation, "Should develop consistencyin quantity and quality of work." Under "Comments"appears the remark, "Has accepted some of the morecomplicated work and progresing reasonably well." OnMay 11, 1979, he rated her "fully satisfactory" with re-spect to "Productivity" and "Dependability" and "ex-ceeds expectations"with respect to "Adaptability."Under "Suggested Areas for Improvement" he againnoted "Should develop consistency in quantity of work."Under "Comments" he repeated his earlier comment ofMarch 16, 1979.On February 20, 1980, Robbins rated her as "FullySatisfactory" in "Productivity" and "Dependability" and"Exceeds Expectations" with respect to "Adaptability."Under "Suggested Areas for Improvement" he suggestedhe "Should make an effort to use her full abilities in aconsistentmanner."Under "Comments" appeared theremark, "Has been very helpful in helping move rushjobs.On some job assignments her Job Performance hasexceeded my expectations."On July 17, 1980, a report was filed by Robbins to theeffect that in "Productivity" and "Dependability" she"Exceeded Expectations" and her "Adaptability" wasrated as "Sustained Excellence." It was again noted thatshe should make an effort to use her abilities in a consist-entmanner; that she had been helpful in moving rushjobs; and that on some job assignments her performanceexceeded expectations.On March 6, 1981, she was rated as "Fully Satisfac-tory" in "Productivity" and "Dependability" and "Ex-ceedsExpectations" in "Adaptability."A "SuggestedArea for Improvement" was that "Ruby should be con-sistent in using her full capabilities and in showing herwillingnesstodemonstrate these capabilitieswhen519asked " Under "Comments" it was noted, "Ruby takespride in her workmanship, and she has shown a willing-ness tohelp newer employees." Graham was given thisappraisalMarch 24, 1981. She objects to this appraisaland to the one dated February 20, 1980, which she re-ceived on March 26, 1980, because of the "Fully Satis-factory" ratings in "Productivity" and "Dependability."According to Graham, a "Fully Satisfactory" employeewho is rated as such "is not a very good employee" andismerely an employee who is deemed to have reached apoint of proficiency at which he can function in the jobwithout the continued help of the supervisor and theforeman.Graham's characterization of the meaning ofthis rating was not controverted by Respondent. Thus,rating an employee with Graham's experience as "fullysatisfactory" is not a compliment, but a put-down whichcould prevent her from qualifying for promotions andcash performance awards Graham is an employee of 17years' standing who has not been late for work morethan seven times in that period though she commutes towork from Springfield, Massachusetts The other com-ments on the appraisal forms which I have quoted clear-ly indicate that she is a highly qualified employee andwas so regarded. These two appraisals, however, did notclearly state the quality of her job performance and herworking routine for the whole year.Graham testified that when she saw that the 1981 ap-praisalwas the same as the 1980 appraisal she met withRobbins and went through "a list of itemized events thathad transpired . . . I explained to him all that I haddone. . . . He would never allow me to reach the stagewhere I would be acceptable for receiving anaward . . . Instead of my knowledge depreciating, itshould have increased. Each year, I would find that Iwould go backwards instead of forward " In these terms,Graham explained to Robbins what she had done andwhy she believed that his appraisal would preclude herfrom ever receiving a performance award, notwithstand-ing that she would have learned more with increased ex-perience over the course of time. The net effect of theappraisalswas to indicate deterioration in her perform-ance instead of either stability or improvement. The va-lidityof her complaint is apparent from the fact thatwhen Robbins refused to modify the appraisal andGraham called in a shop steward and filed a grievance,the appraisal was upgradedHowever, establishing that an appraisal should be up-graded is a far cry from a showing that an unfair laborappraisal was recorded initially because of union activityof the employee being evaluated. A critique of the inten-tions of a supervisor in writing an appraisal of an em-ployee ought to be based on some evidence specificallyindicating his intentions, especially if the appraisal itselfdoes not make obvious any intention to ignore or distortthe actual facts. An appraisal is an inherently subjectiveundertaking. Its very essence is the expression of theevaluator's opinion.The only evidence which was offered to indicate thatRobbins' appraisal of Graham might have been coloredby the fact that she was a union steward spending agreat deal of time on union business is the fact that he 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpressed his opinion that her time so spent was exces-sive.That, by itself, is insufficientThe holding of suchan opinion is consonant with an intention to evaluate herwork performance in a fair manner5Erroneous attribution to Graham of unacceptableworkUnder Respondent's control procedures, an employeewho has worked on a part is required to note his or herclock number on a green card attached to it Grahamtestified that as she was leaving her department one day,she noticed some dull, rough tools on the outgoingtruck.The obviously unsatisfactory nature of the workwas such that it piqued her curiosity as to who was send-ing out that kind of work. She looked at the green cardand was shocked to discover her own clock number onit.She then "became hysterical " Robbins was unable togive her an explanation and promised to investigate Hesubsequently informed her that Laurent T Major, the su-pervisor, had told him that he had done it, having "madea slight mistake." Major had "overlooked that the toolswere dull and not sharp "Graham testified that in her hysteria she insisted thatthere had to be a better explanation than that Majorsimply overlooked dull and unsharpened toolsMajorwas a supervisor with 25 years of experience. She de-manded to see a shop steward, but, according toGraham, by the time he arrived the paperwork "was de-stroyed, and there was no evidence " Robbins had tornup the paperworkThe grievance was resolved by Major's acknowledge-ment that a "slight error" had been made and would notbe repeatedMajor testified and explained this incident, but not sat-isfactorily.He started by conceding that similar incidentshad occurred on several prior occasions because occa-sionally,when a clock number is missing from a piece ofwork, he fills in the card and initials it. This does noteven begin to explain why he put Graham's clocknumber on the card instead of his own initials. He hadabsolutely no basis for attributing the work to her inas-much as he had not assigned it to her and it was patentlybeneath the standard of her normal work performance.Major claimed to have no actual specific recollection ofthis particular incident, leaving Graham's testimony un-disputed and unexplained. I find it impossible to divorcethis incident from the fact that it occurred only a shortperiod of time after Graham had been given an employeememorandum for using abusive language to MajorCircumstances of this nature, wholly unexplained, raisean inference that Graham's clock number was placed ongrossly deficientwork by Major with some maliciousintent6.Written warningOn July 6, 1981, an employee memorandum signed byStanley Robbins was issued to Graham because of lan-guage she had used to Major. The employee memoran-dum states,You are being warned for your abusive languagetoward your Supervision. This conduct will not betolerated and it must not happen againAny recurrence will be just cause for moresevere disciplinary action.The employee memorandum arose out of an incidentwhich had its inceptionin anattempt by Robbins to findout why Graham had clocked out certain time for a par-ticular type of work, that is, he wanted an explanation ofwhy she had used the clock. He instructed Major, whowas then her supervisor, to get the facts from her. Eachwork order is accompanied by a green card which listsvarious operations by number. Each of the 67numbersrepresents a particular operation; the worker who per-forms it signs his clock number next to the number onthe card The records showed that Graham had clockeda certainamount of time under a specific numbered oper-ationThe following is Graham's own testimony as towhat happened when Major, in her words, "confronted"her about it.So, at that time when my supervisor asked for anexplanation, I was quite upset with him because I,too,was in need of an explanation from him Ithought that that was the right time for each of usto clear ourselves with each other. . . .I said to him, if you would like to have an expla-nation for what I did yesterday, I, too, would liketo have an explanation from you for overlookingme for 10 working days. He said that that wasn'timportant.What he wanted was his question an-swered. So, I told him that I felt mine was equallyas important. And, since it had existed for a longerperiod of time, I felt that he should answer minefirst, and then I would gladly answer his.They then argued "backwards and forward as to whowas the most important and to who should be answeredfirstWe had a lot of words" Graham concedes thatMajor insisted that she answer him because he wanted toknow just what she had been doing for the period oftime indicated and that she refused to do so. She testifiedthat she had a good reason for spending the amount oftime on the work which she did. It was work of a de-manding nature which required that she perform severaldistinct operations.What upset her was that for the pre-ceding 10 working days he had been bypassing her with-out getting her daily work count as he was doing for allthe other employees in her group. She had been waitingfor an opportune moment to ask him why he was omit-ting her count. She felt that her right to an explanationfrom him was at least as strong as his right to an expla-nation from her for her production of the precedingperiod. It was at this point that she insulted him.The recollection of Major and Robbins as to whatGraham said to Major is somewhat different from herown recollection.According to Major, when he firstwent to her and asked her why she used a certain oper-ation she refused to give him any answer at all. He re-ported to Robbins that he could not get an answer andRobbins told him to go back and try again, which he UNITED TECHNOLOGIES CORPdidWhile they were still sitting and talking, she hadjumped between them and called him "a prejudiced bas-tard " Robbins testified that Graham first called Major"a prejudiced bastard" and shortly thereafter called him"a prejudiced old man." After Major returned to hisdesk, she reappeared and started to complain to RobbinsaboutMajor's having questioned her and Robbins toldher that he had sent Major to her to get certain informa-tionRobbins testified that Major had complained to him onprevious occasions that he had taken verbal abuse fromGraham, but Robbins had not witnessed the prior occur-rences.IfindGraham's explanation for her conduct extremelyweak in view of her concession that Major asked herwhat she had been doing. That was her opportunity toexplain it to him His failure to take a daily count wasirrelevant if she were given that opportunity.Instead, ac-cording to her own testimony, "I called him a stupid oldprejudiced man." She made the statement within earshotof the entire department,including Robbins.Under the circumstances, the issuance of the employeememorandum would appear to have been a normal exer-cise of supervisory discipline and not an act of harass-ment.7.Conclusionsas to harassmentThe evidenceis sufficient to raise suspicions regardingthe alleged conduct of Respondent'spersonnel in onlytwo of the six situations claimed to have constituted har-assmentThese are the attribution by Major of faultywork to Graham and the filing of a large number ofaudit memoranda in Graham's personnel file (which wasnot alleged separately as harassment but is considered,and rejected,in this connection).Questionable asMajor's conduct is,there is no evi-dence linking it to any campaign on Respondent's part toharass Graham because of her union activity. At best, itshows he had personal reason to be hostile to her. I alsofail to see that the audit memoranda indicate an illegalmotivation underlying the other circumstances alleged toconstitute harassment,which I have found not to besuch The burden is upon the General Counsel to estab-lish the nexus,and that burden is not met by an invita-tion to speculate on the unexplainable circumstances.The mere discrepancy in number between the memoran-da in Graham's file and those in the files of other em-ployees raises suspicions,but those may not be graduatedto the level of inference except from proven facts Nonewere adduced.Suspicion is not an acceptable substitutefor proof that Graham was harassed or that she was har-assed in furtherance of illegal purposes of RespondentEmployer I'InternationalComputaprint Corp,261 NLRB 1106 (1982)521D Refusal to Furnish InformationinConnection withGrievances1.Ruby Graham's grievanceA grievance concerning the employee memorandumissued to Graham on July 6, 1981,was filed on herbehalf by the Union itself, as a thrid-step grievance Thiswas done on December 10, 1981. The grievance alleged,"Due to circumstances of D-36 supervision and me, theEmployee Memorandum received on July 6, 1981 isunjust and false." The remedy requested was "To havethe Employee Memorandum removed from all companyrecords "Long before that grievance was filed, however,Graham had, on July 7, 1981, filed four grievances onher own behalf.None of them contained any referenceto the employee memorandum The allegations of thesegrievances were as follows(a) "Stanley Robbins is interfering with me and an-other member of my supervision. He prevented us fromarguing and disagreeing with one another on matterswhere both Larry and me were wrong." The remedy re-quested was"That Robbins stay out of matters that doesnot concern him in future."(b) "Foreman Robbins refused to tell the truth or bar-gainin good faith." The remedy requested was "There issomething he has against me since this type of treatmenthas never before interfered with my job performances "(c) "I grieve the notes placed by my supervisor, LarryMajor will be removed as he said it was unfair.It stateda `poor' day June 30, 1981. There was four hours usedfor completing two different operations on sixteen cut-ters(8) sets."The remedyrequested was that "ForemanRobbins will without prejudice let the supervisor removeas stated`not fair'Also, verbalwarning superintendentpromised he too would.1980. Two minutes before lunchaway from machine."(d) "I am subjected to discrimination, constant harass-ment, unfair working conditions with the foreman Rob-bins personal feelings interfering on day-to-day basis.(V.S.) The `note' he placed in my file on 10/4/80, thenconsideration shown to other employees on the same jobtoday " The remedy requested was that "Foreman Rob-bins be investigated and have the notes rescinded that donot constitute my abilities and job knowledge.And alldiscrimination factors are stopped immediately."The oral step and first step of each of these four griev-ances were handled in a combined session on July 16,1981,with Richard Heacox, a shop steward, acting onGraham's behalf. Porter Purnell and Stanley Robbinsrepresentedmanagement In the course of the session,Heacox requested a copy of a letter that Graham toldhim Major had written to Porter Purnell.Heacox testi-fied that Graham had stated to him that she and Majorhad had a 2-hour talk about their working relationshipwhich had resulted in the development of a good work-ing relationship between them, that Major had told herthat in his anger at the way she had spoken to him hehad sent a letter to Purnell which he had regretted send-ing and had tried to retract Heacox was aware that theUnion was preparing to file a grievance related to the 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployeememorandum and he requested a copy ofMajor's letter because he felt it would have a bearing onthat grievance. Purnell took the position that the letterhad been addressed to him personally and therefore wasnot part of Graham's personnel records and refused tofurnish a copy of it or divulge its contents.Insofar as the grievance arising from the employeememorandum is concerned, it is contended that Purnellproperly refused to produce the letter It may be noted,preliminarily, that the document in question is, in form,not a letter, but a memorandum dated July 1, 1981, fromMajor, in his official capacity, addressed to Purnell, inhis official capacity.The grievance had not been filed as of that date and infactwas not filed until 5 months later Seemingly, therewas no way, at that point in time, that the fact that anemployee memorandum may have been issued in the faceof Major's retraction could have come into play This ar-gument is untenable. The Union was patently entitled tothe document in advance of filing the grievance respect-ing the employee memorandum in order to process andweigh the merits of the grievance for the purpose ofmaking its own decision as to whether to press it or dropitand, if it were going to proceed on it, for the purposeof preparing its case. i 2Of course, it was probable, if Graham's own testimonyrespecting her conversation with Major is to be credited,that no contradiction would be found to exist betweenthe contents of Major's memorandum and the positiontakenbyRespondent's supervisory personnel, sinceGraham testified that Major had told her he had madeuncomplimentary statements about her which he then re-gretted having made Nevertheless, the Union was enti-tled to see the memorandum, both for the purposes notedherein and because it is entitled to make its own evalua-tion of the contents.There existed other reasons, however, the documentshould have been produced. According to the memoran-dum, Major was not only not retracting his complaintsaboutGraham, but was incensed at 'her conduct andwanted something done about it The memorandum wastherefore plainly relevant to the grievances being proc-essed at that time, both when considered together witheach other and when considered in light of expresscharges of discrimination and harassment Inasmuch asMajor and Graham contradicted each other on the spe-cific issue of what she had said to him and Graham wasalleging that a great deal of what was happening in thecourse of her workday resulted from a campaign of stud-ied harassment against her, it became very important toknow what Major told his superiors about her and whathis own general attitude was toward her The memoran-dum went to Purnell before the employee memorandumwas issued and the employee memorandum was issuedon instructions from supervisory personnel above Majorin the hierarchy. Questions could validly be asked as towhether or not they had made more of the situation thanMajor had given them warrant for or whether his re-ports made unfounded allegations and were designed tofoment trouble for her The contents of the memoran-' 2NLRB v Acme Industrial Co,385 U S 432 (1967)dum and the reaction of management to it had a bearingon the existence or nonexistence of a course of harass-ment against GrahamThus, the Respondent's contention that the memoran-dum is irrelevant to the grievances as filed at the time itwas requested ignores the Union's right toit inconnec-tion with the preparation of the grievance yet to be filed;ignores the express allegations of the filed grievances,and smacks of a transparent effort to capitalize on whatmay have been Heacox's lack of sophistication in basinghis request solely on the grievance then in preparation,the facts of which were not even mentioned in the fourgrievances already filedRespondent's contention alsooverlooks the fact that the Union had the right to probewhether the filing of the grievances on July 7 had anyrelationship to the issuance of the employee memoran-dum the very next dayThe memorandum was therefore relevant to all of thegrievances, both the group filed on July 7 and the fifthgrievance then under consideration by the Union.However inartistically Graham and Heacox may havephrased the request for Major's memorandum to Purnell,Purnell and Robbins knew what Graham was complain-ing about and should therefore have produced it. It waspart and parcel of the entire incident under investigationand was relevant as to the probity of Major, his attitudeand the attitude of other management personnel towardGraham, the issue of whether she was being harassed,and the issue of what she actually said to Major. Thefailure to produce it violated Section 8(a)(5) of the Act.2The Cotnoir grievancePursuant to an "Employee Suggestion Plan," JosephCotnoir submitted a suggestion which resulted in savingtime on a particular operation, for which he was award-ed the sum of $25 in March 1981 In April, Cotnoir fileda grievance in connection with the award which resultedin a decision that the industrial engineering departmentwould "reinvestigate the standard " Respondent Employ-er claims that management understood this to mean itwould determine the percentile saving of time which re-sulted from his suggestion The shop steward thought itmeant that the job would be retimed In May, Cotnoirfileda grievance asserting that Respondent Employerhad failed to retime the job as promised Reports of time-studieswere requested which would have shown thetime of the operation for the periods before and afterCotnoir's suggestion had been adopted and implemented.The informationwas not supplied, but Respondentagreed to retime the job.In September, Cotnoir filed another grievance, whichwas prompted by his discovery that another employeehad been awarded $7500 for a suggestion on the samejob. Prior to the second-step meeting on this grievance,which was scheduled for November, Cotnoir asked forthe records showing the current and past times for theoperation in question. At that point, for the first time,Respondent's representatives questioned whether Cotnoirwas in the proper forum, suggesting that proper recoursewas to the suggestions committee established under theemployee suggestion plan. On the basis that a grievance UNITED TECHNOLOGIES CORPwas not properly brought on a question relating to anaward for a suggestion, they refused to make the recordsavailableIfind no provisions in the rules governing the proce-dures of the suggestion committee which limit an em-ployee's appeal on a question relating to an award solelyto the committee itself. On the contrary, the languageused is permissive and consequently strongly implies thatthe recourse therein provided is not exclusive Therefore,if the subject matter is such as would be embracedwithin the scope of the normal grievance procedure, thatwould be another avenue of recourse available to a dis-satisfied employee, a waiver of which will not be pre-sumed in the absence of clear evidence of intent to waiveit. 13The scope of the suggestion procedure is broadenough to embrace all aspects of the work of Respond-ent's employees: It covers the work product itself, thecondition of the physical plant in which they work, andthe working conditions in general under which the prod-uct is produced. The emoluments are directly related tothe amount of production time saved by the suggestionssubmitted and adopted The direction of the suggestioncommittee in fixing the amount of the awards is not ab-solute; the published suggestion procedure requires thatthe amount awarded bear a relation to the amount oftime saved insofar as that is capable of being measured,as itis in Cotnoir's situation. Plainly, the award is not agift or even an expression of appreciation as much as it isrecompense for a suggestion of value which enhances theprofitability of the Company by reducing its costs of pro-duction and operation. It is an incentive for ambitiousand thoughtful employees to contribute to the Compa-ny's progress It is therefore an important working con-dition and the Company's failure to keep faith with anemployee with respect to it is a grievable breach.The production records which Cotnoir requested arerelevant in a grievance proceeding involving such a sub-ject matter and they were improperly withheld.3.The Belesano grievanceDeborah Belesano wanted a promotion to a job whichshe believed had been declined by another employeenamed Robert Jones. Her seniority position would nothave entitled her to the job had other employees been in-terested, but she took the position that, if an opening ex-isted, she had the right to know about it and apply forthe jobManagement advised her that there was no job open-ing. In fact, the supposed vacancy was not filled. Bele-sano filed a grievance alleging that Respondent's promo-tional and transfer policy favored a few chosen employ-ees She filed an additional grievance alleging that infor-mation relevant to the first grievance had been misrepre-sented by management.Belesano sought examination of the "Employee's Re-marks" section of Jones' personnel records on the theorythat if he had, in fact, been offered the promotion, whichRespondent denied, the record would document the factthat the offer had been made. This would provide an evi-523dentiary basis for her contention that the withdrawal ofthe offer was discriminatory. It is the type of informationwhich the Union plainly needed in order to determine ifthe grievance was meritorious and should be pressed orwhether it should be withdrawn.The Respondent Employer's failure to supply therecord therefore violated the Act4Michael Lovely's grievanceItwas Michael Lovely's job to inspect aircraft engineparts by means of X-ray techniques. He approved certainparts without actually inspecting them, for which he wasfired.The Union filed a grievance, the burden of whichwas that Respondent, not Lovely, was at fault becauseRespondent had been neglectful in its supervision ofLovely; had he been properly chastised when he first de-veloped the habit of passing parts without even lookingat them, he would never have become so neglectful thatthey would have had to fire him.The merits of the Union's contention in the grievanceproceeding are not in issue in this proceeding The issuein this proceeding is whether Respondent Employer vio-lated the Act by refusing to furnish, in compliance withthe Union's request, certain reports and documents Theparties disagree as to the very existence of this material,the Union presuming its existence and Respondent deny-ing it I would imagine that in the absence of proof oftheir existence, I would have to take Respondent's wordthat such documents do not existHowever, the real question is whether RespondentEmployer has not split hairs too finely by refusing tomake available information to which the Union is enti-tled because the Union, not being privy to the contentsof Respondent's files, has erroneously specified or de-scribed the documents containing the information whichit seeks. The documents which the Union requested weredesignated by it as the report of a committee of expertswhich was believed to have reviewed the X-ray filmswhich Lovely had been obligated to inspect (and hadnot),alldepartment procedures on audit, past andpresent; reports of Respondent's internal security and in-vestigation department (ISID Reports); and an Air Forceinvestigation report. The Company has asserted that nosuch documents as those described in the Union's requestactually exist, and that what the Company got fromISID consisted of witnesses' statements If that is whatthey were, they did not have to be produced.14Though Respondent did not produce documents setforth in the Union's request, it made available to theUnion at the grievance step the films of the parts thatLovely improperly passed through There does not seemto be any real question that Lovely passed engine casingswhich were defective without even opening the packetsof X-ray films to see what they showed. The Union doesnot assert his innocence, instead, it has devoted itself toarguing that the film produced at the grievance did nothave conclusive identification showing that it was thefilm Lovely passed, and that it had reason to believe that13GeneralMotors Corp,232 NLRB 335 (1977)14 Anheuser-Busch, Inc,237 NLRB 982 (1978) 524DECISIONS OFNATIONALLABOR RELATIONS BOARDthe documents requested actually did exist The reasonfor such belief was never disclosed.The Union is demanding production of materials rele-vant to the issue of Lovely's guilt, which was not inissuebecause the Union was making Respondent's im-proper supervision of Lovely theissue.Its argument wasthat adequate supervision at an earlier stage would haveprecluded the subsequent misfeasances and the need fordisciplinary action of the gravity finally imposedNoneof the material demanded by the Union would have beenrelevant to that argument.Since there was no issue as toLovely'smisconduct,none of the material was relevant and, regardless of theform in which the information respecting his guilt exist-ed, its production was not required. Respondent did notviolate the Act by its failure to comply with the Union'sdemand.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices committed by Respondenthave a close,intimate,and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3Respondent violated Section 8(a)(1) and (3) of theAct by suspending its employee Lucille StMarie onMay 4, 1981, for the 5-day period from May 5 to May11, 1981.4.Respondent violated Section 8(a)(1) and (5) of theAct by refusing to furnish to the Union a copy of amemorandum from Lauren T. Major to Porter Purnelldated July 1, 1981, requested in connection with griev-ances filed or to be filed by or on behalf of RubyGraham; records showing current and past times for anoperation in connection with which Joseph Cotnoir hadsubmitted a suggestion,requested in connection with agrievance filed by Joseph Cotnoir in September 1981;and access to the "Employee's Remarks" section of thepersonnel records of an employee named Robert Jones,in connection with grievances filed by Deborah Blesanoalleging discrimination in Respondent's promotional andtransfer policy and misrepresentation of information rele-vant to that grievance5.Respondent did not commit unfair labor practicesother than those found herein6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that Respondent be directed tocease anddesist therefrom and take certain affirmativeaction to effectuate the policies of the ActI accordingly recommend that Respondent be requiredtomake Lucille St. Marie whole for wages and anyother benefits which she may have lost by reason of the5-day suspension imposed on her on May 4, 1981, to becomputedin the mannerprescribed in F.W. WoolworthCo., 90 NLRB 289 (1950), withinterestthereon to becomputed in themannerprescribed inFloridaSteelCorp,231 NLRB 651 (1977), andIsisPlumbing Co.,138NLRB 716 (1962).In determiningthe appropriateness ofthis remedy, I have taken into account the influencewhich this wrongfulsuspensionundoubtedly had on thepenalty imposed by Respondent on November 30, 1981,which was assessed as punishment for a second offenseof the same nature. There is no evidencein therecord asto the extent of the influence of the first disciplinaryaction in fixing the penalty in the second. We do know,however, that Respondent sent her toa 6-month trainingprogram in 1980, as a resultof which she was promotedto a higher paying position. Under all the circumstances,therefore, it would appear that restoration of the pay andany benefits which St.Marie lost duringthe firstsuspen-sion willconstitute an adequate remedyWith respect to the information withheld from theUnion, I will recommend that Respondent be directedforthwith to turn over to the Union the information re-quested inconnection with the grievances filed by RubyGraham, Joseph Cotnoir, and DeborahBelesano.[Recommended Order omitted from publication ]